Exhibit 10.1 GUARANTY GUARANTY dated as of September 12, 2008 between JER Investors Trust Inc., a Maryland corporation (the "Guarantor") and J.P. Morgan Securities Inc. ("JPMSI"). RECITALS JERIT FINANCE CO JPM, LLC (the "Counterparty"), the Guarantor and JPMSI are parties to a Master Repurchase Agreement dated as of September 12, 2008 (the "Agreement").Capitalized terms used herein not otherwise defined have the meanings assigned to them in the Agreement.As an inducement to JPMSI to enter into the Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, JPMSI and the Guarantor agree as follows: 1.
